People v Lurch (2018 NY Slip Op 08075)





People v Lurch


2018 NY Slip Op 08075


Decided on November 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2018

Friedman, J.P., Mazzarelli, Kern, Oing, Singh, JJ.


7702 1898/15

[*1]The People of the State of New York, Respondent,
vRobert Lurch, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Allison N. Kahl of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Eric Del Pozo of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J. at suppression hearing; Roger S. Hayes, J. at plea and sentencing), rendered June 2, 2016, convicting defendant of criminal possession of a weapon in the second degree, and sentencing him to a term of 3½ years, unanimously affirmed.
The court properly denied defendant's motion to suppress a pistol that the police saw in his waistband. There is no basis for disturbing the court's credibility determinations (see People v Prochilo , 41 NY2d 759, 761 [1977]), including its resolution of alleged inconsistencies. The officer's account of the events
leading up to defendant's arrest was not so implausible as to require a different conclusion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 27, 2018
CLERK